DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art and that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “a second construction element configured a lid” in lines 7-8.  It appears the claim should recite “a second construction element configured as a lid” for grammatical purposes
Claim 1 recites the limitation “said collection volume” in line 9.  It appears the claim should recite “said interior collection volume” in order to maintain consistency with “an interior collection volume” recited in Claim 1, line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a prevailing wall thickness between two planes that are on a respective one of the upstream and downstream surfaces and are transverse to the axial axis of said capsule” in lines 13-15.  It is unclear what the boundaries of the two planes are.  Since the two planes are recited to both be transverse to the axial axis, it is unclear if the two planes are just a first plane that is parallel to a second plane if the two planes are required to be transverse to the axial axis of the capsule.  Additionally, it is unclear if two planes are associated with the upstream surface and two planes are associated with the downstream surface or if a first plane is associated with the upstream surface and a second plane is associated with the downstream surface.
Claim 2 recites the limitation “said passageway side wall so as to provide a lever arm force to said weakened material region” in liens 4-6.  It is unknown what is meant 
Claim 3 recites the limitation “the respective weakened material region” in line 4.  It is unclear what the term “respective” means.
Claim 3 recites the limitation “a circumferential alignment that develops at least approximately parallel relative to the circumferential alignment defined by said passageway side wall” in liens 3-5.  It is unknown what is meant by this limitation.  This limitation recites that a circumferential alignment develops approximately parallel relative to the circumferential alignment, i.e. the circumferential alignment develops parallel to itself.  It is unclear what is meant by the term “develops” in the context of the claim.
Claim 4 recites the limitation “a side of said passageway bottom wall where the weakened material region has a smaller wall thickness” in lines 3-5.  The term “smaller” is a relative term that compares one thing to another.  It is unknown what the weakened material region has a smaller thickness in comparison to.
Claim 5 recites the limitation “the respective weakened material region” in lines 4.  It is unclear what the term “respective” means.
Claim 5 recites the limitation “whereby there is a region with a weakened thickness” in line 6.  It is unclear if “a region with a weakened thickness” refers to “the weakened material region” recited in Claim 5, line 4 or to an entirely different weakened region.  Furthermore, it is unclear what is meant by the term “weakened thickness.”  A thickness can be described as being larger, smaller, or the same size as a different area 
Claim 6 recites the limitation “a region presenting said prevailing wall thickness” in lines 6-7.  It is unclear what the term “presenting” means in the context of the claims.
Claim 7 recites the limitation “said passageway bottom wall has a passageway wall thickness that corresponds to a thickness reduction of said prevailing wall thickness” in lines 2-3.  It is unknown what is meant by this limitation.  It is unclear what “a thickness reduction of said prevailing wall thickness” means since the term “reduction” indicates that a comparison between two items is required.  However, no basis of comparison is being used.
Claim 7 recites the limitation “a region of circular shape” in line 4.  It is unknown what structure “a region of circular shape” is associated with.
Claim 7 recites the limitation “on both sides of said flow entry wall part” in lines 4-5.  There is insufficient antecedent basis for “both sides.”  There is also insufficient antecedent basis for the flow entry wall part to have only two sides.
Claim 7 recites the limitation “said flow passageway bottom wall develops on a plane between the upstream and downstream oriented surface” in lines 5-6.  It is unknown what the term “develops” means in the context of the claim.
Claim 7 recites the limitation “said passageway bottom wall is provided disposed closer to the upstream oriented surface” in lines 8-9.  It is unclear what is meant by the phrase” provided disposed closer.”
Claim 8 recites the limitation “a downstream surrounding wall that extends beyond the plane defined by the wall thickness of said flow entry wall part” in lines 3-4.  
Claim 8 recites the limitation “the pressurized flow” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the upstream oriented side of said passageway bottom wall” in lines 4-5.  There is insufficient antecedent basis for the passageway bottom wall to have an upstream oriented side.
Claim 9 recites the limitation “the downstream oriented side of said passageway bottom wall” in lines 5-6.  There is insufficient antecedent basis for the passageway bottom wall to have a downstream oriented side.
Claim 10 recites the limitation “said weakened material region is provided as the region between two recesses in mutually opposing sides of said passageway bottom wall” in lines 2-3.  It is unclear what is meant by the term “mutually opposing” in the context of the claims.
Claim 11 recites the limitation “wherein in the region closest to each other” in line 5.  It is unknown what is meant by this limitation.
Claim 11 recites the limitation “said recesses distance of each other” in line 5.  It is unknown what is meant by this limitation.
Claim 12 recites the limitation “opposite sides of said passageway bottom wall” in line 3.  There is insufficient antecedent basis for the passageway bottom wall to have multiple sides.
Claim 12 recites the limitation “surface planes” 4.  It is unknown what plane is being referred to.
Claim 13 recites the limitation “opposite sides of said passageway bottom wall” in line 3.  There is insufficient antecedent basis for the passageway bottom wall to have multiple sides.
Claim 13 recites the limitation “wherein in a region closest to each other” in line 5.  It is unknown what is meant by this limitation.
Claim 13 recites the limitation “said recesses configure two surfaces oblique relative to the axial direction of said axial axis” in lines 5-6.  It is unknown what is meant by this limitation.
Claim 13 recites the limitation “wherein said weakened material region at least approximately parallel along a preferential rupture extension presents said weakened thickness and develops in an oblique manner relative to the axial direction of said axial axis” in liens 7-9.  It is unknown what is meant by the terms “rupture extension,” “presents,” and “develops.”
Claim 16 recites the limitation “wherein said projection element develops along an angular extension comprised between 15 and 35°C” in lines 1-2.  It is unclear what is meant by the term “develops” in the context of the claim.  Additionally, it is unknown what “an angular extension” refers to.  It is unknown what angle is being claimed since no point of reference is being recited.
Clarification is required.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that in view of the amendments, there is a great deal and of confusion and uncertainty as to the proper interpretation of the limitations of a claim.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art and that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).  Therefore, a rejection to 35 USC 103(a) has not been applied to the current amendments.
Examiner notes that a prior art rejection could potentially be applied in the future if the claims are amended such that the degree of uncertainty is not great.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792